ALBERT V. BRYAN, Circuit Judge
(dissenting in part):
I depart from the opinion of the Court only in one aspect. It accords no tolerance whatsoever to the opinion of the doctor in the assignment of rooms.
I think the opinion should contain an acknowledgment of the necessity in certain instances of varying the assignment rule laid down by the Court, that is something in the following sense: If in the judgment of the attending or hospital physician or surgeon, it would be detrimental to the recovery of a patient, because of his actual though unfounded prejudice, to be placed or remain in a ward or room with a patient of another race, then the hospital by removing the objecting patient to another ward or room will not contravene the equality of treatment enjoined in this opinion.
I have never understood that the Due Process or Equal Protection clauses would deny a patient, whether medical or psychiatric, any innocuous treatment which might be honestly advised by his physician or surgeon for his physical or mental improvement. Nor have I ever thought the Constitution was blind to the realities of illness, actual or emotional.
Such intimately personal considerations are left to the decision of those skilled in the healing arts and particularly sensible to the feelings of the sick person. In not recognizing this sound precept here— in assigning rooms on the basis of the Fourteenth Amendment without regard for the doctor’s directions — I believe the Court is doing a disservice to the Constitution, to the efforts of the hospital and to the recovery of some patients.
This question, it seems to me, is squarely before the Court and now. The opinion allows no exception for injurious *662but irrepressible emotions of the patient in prescribing hospital accommodations. Any consideration of this nature is flatly precluded by the Court’s unqualified insistence that hospital room assignments be made on “constitutional standards”. If the majority do not intend to exclude this consideration, the opinion would, of course, disclaim any decision of the issue.
I dissent because the Court bars the hospital from accepting a professional and scientific judgment, rather than the Constitution, in alleviating a patient’s sufferings.